Citation Nr: 1534424	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is clear and unmistakable error (CUE) in April 30, 1975, and November 18, 1985, rating decisions, which denied service connection for, respectively, schizophrenia and a nervous condition.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1973 to June 1974.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

(The Veteran's appeal for CUE in January 27, 1976, March 19, 1986, and March 2, 1987, Board decisions will be addressed in separate Board decisions.)


FINDINGS OF FACT

1.  In April 1975, the RO denied entitlement to service connection for schizophrenia; the Veteran appealed this denial to the Board, and the Board denied the appeal by a decision entered in January 1976.

2.  In November 1985, the RO denied entitlement to service connection for a nervous condition; the Veteran appeal this denial to the Board, and the Board denied the appeal by a decision entered in March 1986.


CONCLUSION OF LAW

The RO's April 1975 and November 1985 rating decisions cannot be reversed or revised on the basis of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105, 20.1104 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1975, the Veteran filed a claim for service connection for schizophrenia.  In April 1975, the RO denied the claim.  He appealed to the Board, which denied the appeal in January 1976.

On July 2, 1985, the Veteran raised a claim of entitlement to service connection for "aggravation of psychic injury."  In November 1985, the RO denied entitlement to service connection for a nervous condition.  He again appealed the denial to the Board, and the Board denied the appeal in March 1986.

The Veteran has submitted written statements alleging CUE in both rating decisions that denied service connection for a psychiatric disorder; however, the RO's February 1975 and November 1985 decisions cannot be reversed or revised on the basis of CUE, inasmuch as those decisions were subsumed by the Board's decisions in January 1976 and March 1986, respectively, both of which denied entitlement to service connection for a psychiatric disorder.  See 38 C.F.R. § 20.1104 (2014); see also Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) ("authorizing a regional office . . . to collaterally review [a decision of the Board] would violate 38 U.S.C. § 7104(b) and its principles of finality"); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (to the same effect).  

The Board notes that the Veteran has filed motions for review of the Board's January 1976 and March 1986 decisions on the basis of CUE, in accordance with governing regulations.  See 38 C.F.R. § 20.1404 (2014).  As noted above, these motions will be the subject of separate Board decisions.  However, the CUE claims that pertain to the RO's February 1975 and November 1985 decisions are dismissed as a matter of law.

The Veterans Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) does not apply to claims of CUE.  See, e.g., Livesay v. Principi, 15 Vet. App. 165 (2001).



	(CONTINUED ON NEXT PAGE)


ORDER

The claim of CUE in the RO's April 30, 1975 and November 18, 1985 rating decisions is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


